Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group I claims 1-4, 6-10, 13 and 15-17 in the reply filed on 07/27/22 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “image elements emit and detect at the same time” is not in the specification. Limitation “adjust one or more parameters of the transducer, the ultrasound imaging device or both based on the calculated bubble deletion” is not in the specification. 

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not possible to the image elements emit and detect at the same time. Examiner interprets claim limitation as the same image elements emit and detect (receive signal) at the same time. Base on Wand factors it is not enable to emit and detect at the same time by the same image elements. There is no existence of working examples. Base on the level of one of ordinary skill in the art, state of prior art, nature of the invention and the level of predictability in the art it is not possible to have image elements emit and detect at the same time. The amount of direction provided by the inventor does not enable image elements to emit and detect at the same time. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “or both” is unclear. Does applicant intent to claim fundamental frequency and pulse repetition frequency both can be 800 khz to 1200 khz or both can be 10-30 hertz? 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 4, 6-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Spatial-temporal ultrasound imaging of residual cavitation bubble around a fluid-tissue interface in histotripsy (provided in the IDS)). 

3.	Addressing claim 1, Hu discloses a therapeutic ultrasound system comprising: 
a transducer configured to emit therapy ultrasound waves towards a therapy site (see Fig. 1; Hifu transducer); 
an ultrasound imaging device configured to emit plane wave ultrasound waves towards the therapy site (see Fig. 1, 128-element array transducer produce plane wave); 
a controller coupled to the transducer and the ultrasound imaging device, the controller configured to: send an activation signal to the transducer; send an activation signal to the ultrasound imaging device; receive image data from the ultrasound imaging device; and generate bubble cloud image data based on the received image data (see Fig. 1).

4.	Addressing claims 2, 4, 6-10 and 15-17, Hu discloses:
regarding claim 2, wherein the plane wave ultrasound waves are configured to cause bubbles to diffuse into tissue of the therapy site, and wherein the plane wave ultrasound waves comprise standard plane waves, pulse inversion plane waves, or chirp-coded excitation plane waves (see Fig. 1; apply plane wave to bubble cloud cause bubble to diffuse into tissue).
regarding claim 4, wherein the transducer is arranged orthogonal to the ultrasound imaging device such that a focus direction of the transducer is orthogonal to a focus direction of the ultrasound imaging device, and wherein the ultrasound imaging device is aligned confocally with the transducer (see Fig. 1).
regarding claim 6, wherein the ultrasound imaging device comprises a plane wave B-mode device, and wherein the ultrasound imaging device is further configured to: receive a backscatter signal generated based on plane wave ultrasound waves; and generate the image data based on the backscatter signal (see page 2563; introduction section, left and right column and Fig. 3; B-mode produce imaging from backscattering signal; conventionally B-mode is use to monitor bubble; experiment is set up and plane wave B-mode is used for very intense HIFU pulses and Hu suggest used plane wave MVCF for low HIFU intensity).
regarding claim 7, wherein the therapy ultrasound waves comprise pulses and have a pulse length of 3-40 µs (see abstract).
regarding claim 8, wherein a fundamental frequency of the therapy ultrasound waves is 800 kHz to 1200 kHz, a pulse repetition frequency of the pulses of the therapy ultrasound waves is 10-30 Hertz, or both (see page 2564; experimental setup section; the system is capable of having pulse repetition frequency (prf) of 10-30 hertz; lower or higher depend on application type).
regarding claim 9, wherein an exposure time of pulses of the therapy ultrasound waves is 5-60 ms (see page 2569; image sequence of residual bubbles during histotripsy (with HIFU off) section, left column, second paragraph).
regarding claim 10, wherein a peak negative pressure of the therapy ultrasound waves is 10-20 MPa, a derated focal peak negative pressure of the therapy ultrasound waves is 10-30 MPa, a derated peak positive pressure of the therapy ultrasound waves is 50-150 MPa, a peak negative pressure of the plane wave ultrasound waves is 300 kPA to 10 MPa, or a combination thereof (Hu does not disclose pressure; however, these are commonly known pressure range that the system is capabled of apply these pressure range). 
regarding claim 15, wherein the plane wave ultrasound waves comprise pulse inversion plane wave ultrasound waves, wherein a fundamental frequency of the pulse inversion plane wave ultrasound waves is about 5 MHz, and wherein a pulse duration of the pulse inversion plane wave ultrasound waves is 0.3 µs (the system is capable of using pulse inversion plane wave with these parameters).
regarding claim 16, wherein a frame rate of the ultrasound imaging device is about 2 kHz (see table 1 page 2565).
regarding claim 17, wherein the plane wave ultrasound waves comprise chirp-coded excitation waves, wherein a pulse bandwidth of the chirp-coded excitation waves is between 4.8 to 6 MHz, and wherein an application duration of the chirp-coded excitation waves is 2 LS (the system is capable of using chirp-coded excitation waves with these parameters). 



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hu et al. (Spatial-temporal ultrasound imaging of residual cavitation bubble around a fluid-tissue interface in histotripsy (provided in the IDS)), in view of applicant admit prior art, further in view of Provost et al. (US 2020/0107817) and Angelsen (US 2014/0135681). 

	7.	Addressing claim 3, Hu does not disclose bubble deletion, measure/calculate bubble deletion and adjust parameter. Applicant admit prior art disclose bubble deletion is known in the field (see applicant’s specification paragraph [0211]. Provost discloses measure/calculate bubble deletion (see [0136], [0145], [0152], [0156] and Figs. 4-6, measure the number of bubbles, bubbles delete or reduce therefore Provost measure the number of delete bubbles base on acquire plane wave B-mode images; Fig. 6 show the measure quantity of bubble reduce/delete/decrease with time). Angelsen discloses decrease or increase parameters base on cavitation images (see [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to have bubble deletion, measure/calculate bubble deletion and adjust parameter as taught by applicant admit prior art, Provost and Angelsen because this help minimize the influence of residual bubble clouds and identify best parameters for microbubbles (see Provost’s paragraph [0132]), adjust parameters base on cavitation images help select optimal cavitation level (see [0035]). Hu in view of applicant admit prior art, Provost and Angelsen discloses wherein the controller is further configured to calculate bubble deletion during a treatment session, wherein the controller is further configured to adjust one or more parameters of the transducer, the ultrasound imaging device, or both, based on the calculated bubble deletion, and wherein the treatment session includes multiple cycles of the therapy ultrasound waves and the plane wave ultrasound waves interleaved together. 

No art rejection for claim 13. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Histotripsy methods in mechanical disintegration of tissue: Towards clinical applications (see Fig. 6, derating positive and negative pressure peak within the range of applicant’s claim 10 (provided in the IDS)) and Removal of Residual Cavitation Nuclei to Enhance Histotripsy Erosion of Model Urinary Stones (see page 14 Fig. 2, peak negative pressure of ultrasound therapy within the range of applicant’s claim 10 (provided in the IDS)). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793